     Case 2:19-cv-00172-RMP          ECF No. 11   filed 08/10/20   PageID.94 Page 1 of 3



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF WASHINGTON
10
     JENNIFER TYLER, an individual,
11                                                NO. 2:19-CV-172-RMP
12                     Plaintiffs,
13
            vs.                       JOINT STATUS REPORT OF THE
14
                                      PARTIES RE: STAY AND
15   CHELAN COUNTY, by and GRIEVANCE PROCEEDINGS
16   through its agency the CHELAN
17
     COUNTY SHERIFF’S OFFICE, a
     Washington             Municipal
18   Corporation,
19
20                     Defendant.
21
22
            COME NOW, the parties, by and through their respective undersigned
23   counsel, and hereby submit this Joint Status Update as required by the Court in
24
25   its Order on the Parties Joint Motion to Stay (ECF #10). This Joint Status
26
     Update was ordered to be filed on or before August 7, and it is 1 court day
27
28   overdue, due to Plaintiff’s Counsels’ mistake in calendaring the deadline.
29   JOINT STATUS REPORT OF THE PARTIES RE: STAY AND        GEHRKE, BAKER, DOULL & KELLY
     GRIEVANCE PROCEEDINGS                                   22030 7TH AVE SOUTH SUITE 202
30   -1
                                                                 DES MOINES, WA 98198
                                                                       206.878.4100
                                                                       206.878.4101 FAX
     Case 2:19-cv-00172-RMP       ECF No. 11     filed 08/10/20   PageID.95 Page 2 of 3



1    Plaintiff’s Counsel apologize for the delay.
2
3
                                            I.     STATUS
4           Chelan County and the Chelan County Sheriff’s Officers’ Guild have not
5
6    yet completed arbitration in this matter. With regard to the arbitration, both
7
     parties are represented by other counsel, not involved in this case, and the exact
8
9    status of the arbitration in that matter is not currently known. In the interim,
10
     Counsel for the parties on this case have discussed the possibility of a mediation
11
12   in attempt to come to a “global” resolution of both the Guild arbitration matter
13
     and the instant case. Counsel have been, as yet, unable to agree on various
14
15   aspects of any such proposed mediation, and none is currently scheduled.
16
17
     Counsel and the parties continue to work toward those ends, however, it
18   remains a possibility that the Guild matter arbitration will go forward, after
19
20   which the parties would request that this Court lift the stay in the instant case.
21
22
23
24
25
26
27
28
29   JOINT STATUS REPORT OF THE PARTIES RE: STAY AND       GEHRKE, BAKER, DOULL & KELLY
     GRIEVANCE PROCEEDINGS                                  22030 7TH AVE SOUTH SUITE 202
30   -2
                                                                DES MOINES, WA 98198
                                                                      206.878.4100
                                                                      206.878.4101 FAX
     Case 2:19-cv-00172-RMP       ECF No. 11     filed 08/10/20   PageID.96 Page 3 of 3



1
            JOINTLY SUBMITTED, this 10th day of August, 2020.
2
3
4                                               GEHRKE, BAKER, DOULL & KELLY
                                                22030 7TH Ave. S., Ste. 202
5
                                                Des Moines, WA 98198
6                                               Telephone: (206) 878-4100
7                                               Fax: (206) 878-4100
8
            By:                                 /s/ Michael J. Kelly____________
9
                                                Michael J. Kelly, WSBA #31816
10
11
                                                /s/ Joseph O. Baker_____________
12
                                                Joseph O. Baker, WSBA #32203
13
14
15
16                                              KUTAK ROCK LLP
17                                              510 West Riverside Avenue, Ste 800
18                                              Spokane, WA 99201
                                                Telephone: (509) 747-4040
19
                                                Fax:        (509) 747-4545
20
21          By:                                 /s/ Heather C. Yakely_____________
22                                              Heather C. Yakely, WSBA #28848
23
24
25
26
27
28
29   JOINT STATUS REPORT OF THE PARTIES RE: STAY AND       GEHRKE, BAKER, DOULL & KELLY
     GRIEVANCE PROCEEDINGS                                  22030 7TH AVE SOUTH SUITE 202
30   -3
                                                                DES MOINES, WA 98198
                                                                      206.878.4100
                                                                      206.878.4101 FAX
